Citation Nr: 0928435	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in that portion of a May 2006 Board decision which denied 
service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Moving party represented by:  Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.  He also had approximately 2 years of prior reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the Veteran in July 2006 
alleging clear and unmistakable error (CUE) in a Board 
decision dated May 8, 2006, as to the denial of service 
connection for PTSD.  He has also requested that his claim 
for service connection for PTSD be reopened.  

Specifically, in the May 2006 Board decision, it was 
determined that new and material evidence had not been 
received sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disability other PTSD.  
That decision also denied service connection for PTSD.  
Thereafter, in July 2006, the Board received a formal motion 
for revision of the May 2006 Board decision as to the issue 
of entitlement to service connection for PTSD on the grounds 
of CUE.  In statements of record, it is clear that the bases 
for the motion for CUE is the Veteran's argument that the 
stressors described are consistent with delayed onset PTSD 
and that service connection for this condition should be 
granted.  He argues that he should be examined by a 
psychiatrist to determine the etiology of his PTSD.  

Subsequently, in an October 2006 determination, it was 
determined that new and material evidence had not been 
received that was sufficient to reopen the claim of service 
connection for PTSD.  However, see Clemons v. Shinseki, No. 
07-558 (Feb. 17, 2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Thus, the issue regarding whether new and material 
evidence has been received is as listed as on the title page 
of this decision and includes all acquired psychiatric 
disorders, to include PTSD.  The issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is addressed in the remand portion of this 
decision.  The issue is REMANDED to the RO via the Appeals 
management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  The only issue 
addressed below is whether CUE was committed in a May 2006 
Board decision which determined in pertinent part that 
service connection was not warranted for PTSD.  


FINDING OF FACT

The May 8, 2006 Board decision which, in part, denied service 
connection for PTSD, was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in May 2006, were not before the Board in May 2006, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The May 8, 2006, Board decision denying service connection 
for PTSD is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  3 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

CUE in the May 2006 Board Decision

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2008).  Pursuant to 38 
C.F.R. § 20.1404(a), the motion alleging CUE in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the Veteran; the name of the moving party 
if other than the Veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

In this case, the 2006 motion filed by the Veteran appears to 
satisfy the filing and pleading requirements set forth in 38 
C.F.R. § 20.1404 for a motion for revision of a decision 
based on CUE.

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008).  A decision of the Board that revises a prior 
Board decision on the grounds of clear and unmistakable error 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1406 (2008).

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, 
define CUE as:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made....

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied[;]" (2) the error must 
be "undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made[;]" and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992). "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Veteran alleges that the Board improperly applied the law 
to the facts of the case.  Specifically, he states that his 
delayed onset PTSD was correctly diagnosed, and the stressors 
he experienced are consistent with his basic combat training 
and the living situations while he was stationed in Germany.  
He argues that he should be examined by a VA examiner in 
regards to etiology of his psychiatric condition.  

As noted in the Board's 2006 denial of the claim of service 
connection for PTSD, the Veteran's service records do not 
reflect that he engaged in combat.  He received no 
decorations, medals, or badges indicative of involvement in 
combat.  Further, when examined at a private facility in 
2002, he acknowledged that he was "never in combat."  

Specific stressors alleged by the Veteran (and noted at the 
time of the Board denial of the claim in 2006) included that 
he met 3 individuals who personally witnessed events of the 
Holocaust during World War II and that the stories from these 
individual had "a lasting effect" on him.  He also 
described the emotional scars that he incurred as a result of 
having been assaulted while working in a pharmacy after his 
separation from active military duty.  See, e.g. the May 2005 
hearing transcript at 2-7.  It was noted in the Board's 
denial of the claim in 2006 that the Veteran himself had 
noted that he did not experience the traumatic events of the 
Holocaust himself during his military service.  He was simply 
informed of such events from others who had experienced such 
themselves.  Furthermore, the gunshot wound and/or head 
injuries that he allegedly sustained when he worked in a 
pharmacy occurred after this discharge from active military.  

Additional stressors included that when the Claimant was 
digging a foxhole during basic training, a tank rode over it 
which caused him to be partially buried.  Tr. at 3-4.  The 
Board noted in 2006 that his service treatment records (STRs) 
did not reveal any evidence of treatment of any physical 
injury associated with this incident.  Furthermore, he 
asserted that he was told during service that he had 
meningitis.  Tr. at 7-8.  Again, his STRs are negative for 
any indication of this disease.  They do show that he was 
treated for rubella in 1952 but that the condition ran its 
course and he was ultimately discharged without complications 
or sequelae.  

The standard for CUE requires that either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or the legal provisions, as they existed at the 
time, were incorrectly applied.

Initially, the Board finds that the 2006 decision was not a 
misapplication of the law.  In 2006, VA required the 
following laws and regulation applied to the establishment of 
service connection for PTSD.  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the Veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  When an 
Appellant is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Appellant's 
service, the Appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.304(d)(f) (2008).  

If the Appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
Appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The Board finds that the 2006 decision was not a 
misapplication of the law.  In 2006, VA required all mental 
disorders to be diagnosed within the guidelines of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), published by the American Psychiatric 
Association. 38 C.F.R. §§ 4.125, 4.126.  In its 2006 
decision, the Board did not dispute the fact that the Veteran 
was diagnosed with PTSD.

The Board made three findings of fact in its 2006 decision 
regarding the claim of service connection for PTSD.  The 
first was that the Veteran had received recent diagnoses of 
PTSD.  Second, the Board found that he did not engage in 
combat, and third, it was not shown that the Veteran 
personally experienced or witnessed, or was personally 
confronted with, an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or other during active military 
service.  

It is clear that the Board's findings of fact and conclusion 
of law were based not on whether or not a doctor, or a number 
of doctors, had diagnosed the Veteran with PTSD.  Rather, the 
Board's decision was based on a lack of connection between 
any PTSD diagnosis and service.  As noted by the Board in its 
2006 decision, the claims folder contained no verification or 
competent evidence that the Veteran personally experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others during 
service (or, in other words, that the claimed inservice 
stressor(s) actually occurred.  Thus, consideration of the 
third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed inservice 
stressor) was not necessary.  38 C.F.R. § 3.304(f) (2006).  
The Board also referred to Reonal v. Brown, 5 Vet. App. 458 
(1993) (in which the Court stipulated that a medical opinion 
based on an inaccurate factual premise was not probative.  

There was no explicit "Finding of Fact" about the existence 
of the Veteran's alleged stressors in the May 2006 decision, 
but the alleged stressors were addressed in the "Discussion 
and Evaluation" section of the decision as summarized above.  
The Board also noted that the Veteran acknowledged that he 
was not engaged in combat during his military service where 
he was primarily stationed in Germany.  

Thus, by analyzing the factual issue of whether or not the 
Veteran experienced a stressor, the Board correctly applied 
the regulations relating to service connection.  

The Board was not legally incorrect in determining in 2006 
that the Veteran did not have PTSD which may be related to 
service.  Service connection required, in 2006, that "the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces. ."38 C.F.R. § 3.303(a) 
(2006).  As in this case, when the disability is diagnosed 
after service, service connection may be granted "when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  Id. 
Specifically in cases of PTSD, the "injury" resulting in 
disability is the stressor.  By implication, when seeking 
service connection for PTSD, there must be a confirmed 
stressor that occurred in service.  See 38 C.F.R. §§ 3.303, 
3.304 (2006).  The Board made the factual finding that the 
Veteran did not experience a stressor.  Without a confirmed 
stressor, service connection would be legally improper.

Although the Veteran couches his primary argument in terms of 
the application of the law, the real issue is essentially one 
of factual interpretation - a determination as to whether a 
stressor occurred.  The Board found in 2006, based on the 
evidence before it, that no stressor occurred.  As noted 
above, "[a] disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error."  Luallen, 8 Vet. App. at 95.


ORDER

The May 2006 Board decision did not involve CUE in failing to 
grant service connection for PTSD, and the motion is denied. 


REMAND

As noted above, in May 2006, the Board determined that new 
and material evidence had not been received that was 
sufficient to reopen a claim of service connection for a 
psychiatric disorder, other than PTSD.  That decision also 
denied service connection for PTSD.  Subsequently, in an 
October 2006 rating action, the RO, in addition to the CUE 
issue addressed above, determined that new and material 
evidence had not been received to reopen the claim of service 
connection for PTSD.  The Veteran's statements added to the 
record since that determination have been interpreted as a 
timely notice of disagreement with that denial.  Moreover, he 
has also submitted additional evidence and argument since 
that prior rating.

A statement of the case (SOC) has not been sent to the 
Veteran regarding the issue of whether new and material 
evidence as been received to reopen the claim of service 
connection for PTSD.  Moreover, as pointed out in the 
"introduction" portion of this decision, Clemons, supra, 
requires that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Thus, the issue regarding whether new and material evidence 
has been received to reopen the claim of service connection 
for PTSD must also include all other acquired psychiatric 
disorders as well.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a Veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC the Board remanded the matter for 
issuance of an SOC.  After the RO has issued an appropriate 
SOC, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and readjudicate the issue of whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
any acquired psychiatric disorder, to 
include PTSD.  

2.  If the claim is still denied, the 
RO/AMC should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a SOC, so that the Veteran 
may have the opportunity to complete an 
appeal on the issue of whether new and 
material evidence has been received to 
reopen the claim of service connection 
for an acquired psychiatric disorder, to 
include PTSD, (if he so desires) by 
filing a timely substantive appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




